UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-2407


ALLEN J. CUBBAGE,

                Plaintiff - Appellant,

          v.

WELLS FARGO BANK, N.A., Successor by Merger, Wachovia Bank,
National Association (“Wells Fargo”),

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:11-cv-00046-MFU)


Submitted:   September 28, 2012            Decided:   November 5, 2012


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Sirianni, Jr., BROWNSTONE, P.A., Winter Park, Florida,
for Appellant. Mary Catherine Zinsner, S. Mohsin Reza, TROUTMAN
SANDERS, LLP, McLean, Virginia; Michael E. Lacy, Nicholas R.
Klaiber,   TROUTMAN  SANDERS,   LLP,  Richmond,   Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Allen J. Cubbage appeals the district court’s order

granting       Defendant’s       motion     to    dismiss       his     First       Amended

Complaint in his civil action for the reasons stated on the

record in open court on November 22, 2011.                           On appeal Cubbage

raises    two      issues:    (1)     whether    the   district        court    erred     by

dismissing his defamation claim; and (2) whether the district

court should have afforded him an opportunity to amend his First

Amended Complaint before striking it from the docket.                               For the

reasons that follow, we affirm.

               Regarding      the    defamation     issue,      we     find    the    claim

lacks    merit      for    the   reasons    stated       by    the    district       court.

Cubbage v. Wells Fargo Bank, No. 5:11-cv-00046-MFU (W.D. Va.

Nov.    23,    2011).        Regarding    Cubbage’s       second      issue,       that   the

district       court    should      not   have    dismissed      his    First       Amended

Complaint when an amendment may have cured the alleged defects

therein, we note that Cubbage failed to file a proper motion

seeking       to   amend   his      complaint.      See       Cozzarelli      v.    Inspire

Pharms. Inc., 549 F.3d 618, 630-31 (4th Cir. 2008) (observing

that we cannot say that the district court abused its discretion

by declining to grant a motion to amend that was never properly

filed).       Thus, this claim also lacks merit.                     We dispense with

oral     argument      because      the   facts    and    legal       contentions         are



                                            2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    3